Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 2, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 2, 2022.  These drawings are accepted and entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959)  in view of Je (KR 20140142907) in view of Weiandt (2017/0280987).
Lee teaches a dental retractor 1 comprising a body part (see annotated figure below, such that the body part is the handle 100 and neck) extending in a longitudinal direction and having a handle portion 100 (see annotated figure, par. 34, 37) and a neck portion (see annotated figure, pars. 34-37) extending from the handle portion in the longitudinal direction (see fig. 1, pars. 37, 53), and a stainless steel part 200 (pars. 13 and 56, par. 69, claim 8, fig. 1), which is attached to an end of the neck portion (see fig. 1, pars. 37, 53). Specifically, “The retraction portion 200 and the handle portion 100 may be separately manufactured and then connected”. As illustrated in the figure below, the neck portion is the end of the handle, therefore, the retractor being manufactured and the connected to the handle would result in the part 200 being connected to the neck as claimed. Lee further teaches the neck portion is angled in a side view of the retractor (see fig. 2a, par. 45, such that the tapered thickness results in the neck being angled in a side view, see second annotated figure below), the neck portion has a connecting portion at the end to which the stainless steel part is connected (see discussion above regarding the retractor portion 200 being connected to the neck portion at the end of the handle, such that if they two are connected they obviously have a connection portion), the stainless steel part has a main body 200 having a plate shape (see fig. 1) and only one projection 210 (see annaoted figure), which protrudes from the main body 200, a width of the only one projection being narrower than the width of the main body (see fig. 1, annotated figure), and the stainless steel part is attached to the end of the neck portion such that the only one projection protrudes from the main body in the longitudinal direction (see annotated figure, fig. 1) and the only one projection can be inserted into a hole formed at a surgical site (see par. 40). The embodiment of figure 1 of Lee teaches the invention as substantially claimed and discussed above, including the option of cuts 220 (see par. 43, such the device “may” have the recesses, but the use of may implies that they are optional and if not present would result in just a straight connection as annotated in the annotated figure between the main body and neck portion), however, does not specifically teach the stainless steel part is detachably attached to an end of the neck portion and the stainless steel part is a mirror part. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Je teaches a dental retractor comprising a body part extending in a longitudinal direction having a handle portion (see fig. 4 such that portion with reference number 10 is the handle) and a neck (see fig. 4, such that element 14 with elements 15 is the neck), a part 20 which his detachably attached to an end of the neck portion (see fig. 4, such that the element 15 are bolts) and the neck portion has a connection portion (holes for accepting bolts 15) at the end to which the mirror part is connected (see fig. 4). It is noted that Je teaches elements 15 being bolts, therefore, the bolts are capable of being unscrewed to remove portion 20 form the neck. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with detachable connection between the neck and part as taught by Je in order to easily replace the part as needed such in the event that the part breaks and a different size is needed.  Lee/Je teaches the invention as substantially claimed and discussed above, however, does not specifically teach the stainless steel is a mirror part which as a reflective surface on at least one surface to observe a surgical portion of the oral cavity such that when the projection is inserted into the hole an inside of the hole can be observed.  
Weiandt teaches a dental retractor comprising an attachment which is a polished stainless steel to provide a mirror (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6). It would have been obvious to one having ordinary skill in the art to modify the stainless steel part taught by Lee/Je with a highly polished stainless steel as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee with a polished stainless steel as taught by Weiandt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07). It is noted that as discussed above, the modification of Lee/Je with the polished stainless steel for the part would result in the device functioning as claimed, such that one would be above to observe inside the hole since the retractor has a reflective surface. 
Lee further teaches with respect to claim 2, wherein the stainless steel part has both surface made of the same material, however, does not specifically teach both surface are reflective surfaces.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee/Je, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth. It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee/Je with a polished stainless steel as taught by Weiandt sine it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Lee further teaches with respect to claim 4, wherein the part comprises a metallic material on both side (pars. 13 and 56, i.e. the stainless steel), however, does not specifically teach the reflective surface on both sides.
Weiandt teaches polishing stainless steel to provide a reflective surface for use on a dental retractor in the mouth (par. 25, “When surgical stainless steel or other metals are utilized, preferably they and the mirror portion are highly polished to provide a reflective surface”, par. 56, claim 6), therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify both sides of the stainless steel attachment as taught by Lee/Je, with the polished stainless steel on both side to provide the reflective surface on both sides as taught by Weiandt in order to provide a reflective surface, i.e. a mirror, in order to reduce the amount of tools in the patient’s mouth and provide better visual feedback from the mouth.  It is further noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the stainless steel part of Lee/Je with a polished stainless steel as taught by Weiandt since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (See MPEP 2144.07).
Lee teaches the invention as discussed above in detail, however, does not specifically teach with respect to claim 5, wherein the part is connected to the end of the neck portion by a screw.
Je teaches the retractor wherein the part is connected to the end of the neck portion by a screw 15 (such that a bolt is a screw). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with detachable connection between the neck and part as taught by Je in order to easily replace the part as needed such in the event that the part breaks and a different size is needed.
Lee teaches the invention as discussed above in detail, however, does not specifically teach with respect to claims 6-7, wherein the part is connected to the end of the neck portion by at least two screw, wherein the connecting portion of the neck portion has at least one screw hole and the mirror part is connected to the end of the neck portion by at least one screw.
Je teaches the retractor wherein the part is connected to the end of the neck portion by at least two screws 15, wherein the connecting portion of the neck portion has at least one screw hole and the mirror part is connected to the end of the neck portion by at least one screw 15 (see figs., translation such that parts 10 and 20 are held together by bolts 15, therefore, the neck portion would obviously have a hole for accepting bolt 15). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee with detachable connection between the neck and part as taught by Je in order to easily replace the part as needed such in the event that the part breaks and a different size is needed.
With respect to claim 13, Lee does not specifically teach the length of the only one projection protruding form the main body  is 5 to 7 mm, however, teaches the retractor being used in the same manner. Such that the retractor is a dental retractor and the projection is for extending into a hole formed in the oral cavity during a dental surgical procedure (see par. 40). Therefore, the dental retractor taught by Lee would be of similar size to the claimed retractor since it is for use in the mouth and the projection is for insertion into a hole, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the length of the projection as taught by Lee to be within the claimed range of 5-7mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2013/0101959) in view of Je (KR 20140142907) in view of Weiandt (2017/0280987) as applied to claim 6 above, and further in view of Meyerhof (6,666,682).
Lee/Je/Weiandt teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retractor further comprises a protector, wherein the protector has a rectangular slit or hole to which the attachment is slideably inserted so that the protector fully or partially cover the reflective surface of the attachment. 
Meyerhof teaches a dental device comprising a reflective surface 11 further comprising a protector 500, wherein the protector 500 has a rectangular silt (see fig. 6B showing the rectangular slit with the attachment received within it), to which the attachment is slideably inserted so that the protector covers the reflective surface (see figs. 5a-5b, col. 4, ll. 3-8). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Lee/Je/Weiandt with the protector as taught by Meyerhof in order to protective the reflective surface from being scratched when not in use.  
Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of Lee does not teach only 1 projection. The applicant argues that the embodiment of fig. 11 teaches a projection and wings and therefore teaches 3 projections. However, it is noted that in view of the amendments, the embodiment of figure 1 of Lee has been used to read on the current claimed invention.  Such that as discussed above in detail, the embodiment of figure 1 of Lee teaches in a single projection. Therefore, the applicants arguments directed towards the embodiment of figure 11 of Lee are moot since it is not longer being used to rejection the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/2/2022